Citation Nr: 1747774	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  06-10 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative changes with disc bulge of lumbar spine including right leg radiculopathy.

2.  Entitlement to service connection for left leg radiculopathy, including as secondary to the service-connected lumbar spine disability.

3.  Entitlement to a temporary total disability evaluation based on individual unemployability.


REPRESENTATION

Veteran represented by:	Charles D. Romo, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

L.J. Bakke


INTRODUCTION

The Veteran served on active duty from March 1977 to October 1986.  

These matters arise before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Administration (VA) Regional Office (RO) in Atlanta, Georgia.  

In August 2017, the Veteran and his attorney submitted a notice of disagreement (NOD) to the June 2017 rating decision that denied entitlement to a total disability evaluation based on individual unemployability (TDIU).  Normally, under such circumstances, such matter must be remanded to the RO for the issuance of a statement of the case (SOC).  See, generally, Manlincon v. West, 12 Vet. App. 238 (1999).  However, under Rice v. Shinseki, the Board has jurisdiction over a TDIU claim as part and parcel of the Veteran's increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a request for TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, is part of a claim for increased compensation).  Thus, the Board accepts jurisdiction of the TDIU claim.  

The Veteran testified before the undersigned Veterans' Law Judge (VLJ) in May 2016.  A transcript of the hearing has been associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Remand is required for adequate VA examination upon which to adjudicate the claims before the Board.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008).

The Veteran underwent VA examination for his lower back disability in May 2013.  While electromyography (EMG) results were cited, only those findings relative to the right lower extremity were reported.  Thus, these records do not address the matter of left lower extremity radiculopathy.  Moreover, it appears that preparations for additional VA examination were being made in 2016, but may have been pre-empted by the Veteran's need for shoulder surgery.  In any event, the Board has not been able to locate a more recent VA examination for the Veteran's service-connected lower back with right lower extremity radiculopathy and claimed left lower extremity radiculopathy despite the record of preparations for such an examination.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is directed.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all appropriate development required to adjudicate the issues of an increased evaluation for degenerative changes with disc bulge of lumbar spine including right leg radiculopathy, and for service connection for left leg radiculopathy, including as secondary to the service-connected lumbar spine disability and entitlement to TDIU is accomplished.  

2.  After the above development has been completed, schedule the Veteran for a VA examination with the appropriate examiner to determine the nature and extent of his service-connected degenerative changes with disc bulge of lumbar spine including right leg radiculopathy.  

The entire claims folder, to include the May 2016 hearing transcript and this remand must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished, including of the Veteran's testimony and any other lay statements he offered.  All studies deemed appropriate shall be performed, and all residuals of the service connected lumbar spine disability including any and all neurological and/or muscle impairment-of the left as well as the right lower extremity-and of any other impairment, shall be identified, as is required by the rating criteria.   All findings shall be set forth in detail.  

The examiner is asked to address the following:

Is it at as likely as not (50 percent or greater probability) that any left lower radiculopathy is in any way related to his service-connected lumbar spine disability or, in the alternative, is in any way related to his active service or any incident therein?

A complete rationale should be provided for any and all opinions given.

4.  After all of the above development is completed, readjudicate the claims, including that for TDIU.  If the benefits sought are not granted, the Veteran and his attorney should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

